           Case 3:21-cv-00173-KC Document 14 Filed 08/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

                                                   §
 UNITED STATES OF AMERICA,                         §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §     Case No. 3:21-cv-173-KC
                                                   §
 THE STATE OF TEXAS; GREG ABBOTT, in               §
 his official capacity as Governor of Texas,       §
                                                   §
         Defendants.                               §
                                                   §


          TEXAS’S UNOPPOSED MOTION FOR LEAVE TO FILE RESPONSE
                        IN EXCESS OF PAGE LIMITS

        Defendants State of Texas and Greg Abbott, in his official capacity as Governor of Texas,

acting by and through the Attorney General of Texas, Ken Paxton, respectfully submit this Motion

for Leave to file Defendants’ Response in Opposition to Plaintiff’s Motion for an Emergency

Temporary Restraining Order or Preliminary Injunction in excess of the Court’s twenty-page limit

set forth in Local Rule CV-7(d)(3). Defendants file this motion in the interest of justice. Due to

the nature and complexity of this case, additional pages are necessary to fully brief the issues raised

in Plaintiff’s pleading and to provide the Court with as much information as possible before it

makes a decision on whether to take the extraordinary step of enjoining an executive order issued

pursuant to the Governor’s emergency powers .

        Plaintiff does not oppose this request for additional pages.

        Based on the foregoing, Defendants respectfully request that their motion for leave to file

a response in excess of the page limits be granted and that the clerk file their Response to Plaintiff’s




                                                   1
          Case 3:21-cv-00173-KC Document 14 Filed 08/02/21 Page 2 of 2




Emergency Motion for a Temporary Restraining Order or Preliminary Injunction filed August 2,

2021 (ECF 9).



Date: August 2, 2021                      Respectfully submitted.

KEN PAXTON                                /s/ Patrick K. Sweeten
Attorney General of Texas                 PATRICK K. SWEETEN
                                          Deputy Attorney General for Special Litigation
BRENT WEBSTER                             Tx. State Bar No. 00798537
First Assistant Attorney General
                                          WILLIAM T. THOMPSON
JUDD E. STONE II                          Deputy Chief, Special Litigation Unit
Solicitor General                         Tx. State Bar No. 24088531
Tx. State Bar No. 24076720
                                          OFFICE OF THE ATTORNEY GENERAL
                                          P.O. Box 12548 (MC-009)
                                          Austin, Texas 78711-2548
                                          Tel.: (512) 463-2100
                                          Fax: (512) 457-4410
                                          judd.stone@oag.texas.gov
                                          patrick.sweeten@oag.texas.gov
                                          will.thompson@oag.texas.gov

                                          COUNSEL FOR DEFENDANTS

                             CERTIFICATE OF CONFERENCE

       I certify that, on August 2, 2021, co-counsel William T. Thompson conferred with

Plaintiff’s counsel, who represented that the Plaintiff did not oppose this motion.

                                              /s/ Patrick K. Sweeten
                                              PATRICK K. SWEETEN


                                 CERTIFICATE OF SERVICE

       I certify that on August 2, 2021, a true and accurate copy of the foregoing document was

filed electronically (via CM/ECF) and served on all counsel of record.

                                              /s/ Patrick K. Sweeten
                                              PATRICK K. SWEETEN


                                                 2
